Fraccola v 1st Choice Realty, Inc. (2019 NY Slip Op 02022)





Fraccola v 1st Choice Realty, Inc.


2019 NY Slip Op 02022


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ. (Filed Mar. 15, 2019.) 


MOTION NO. (1440/18) CA 18-01353.

[*1]ALBERT G. FRACCOLA, JR., INDIVIDUALLY AND AS 50 PERCENT SHAREHOLDER, PRESIDENT AND DIRECTOR, COMMITTEEMAN OF ONE, AND CREDITOR OF 1ST CHOICE REALTY, INC., ET AL., PLAINTIFF-APPELLANT, 
v1ST CHOICE REALTY, INC., A DOMESTIC CORPORATION IN DISSOLUTION, ET AL., DEFENDANTS, ROBERT K. HILTON, III, JAY G. WILLIAMS, III, AND GETNICK, LIVINGSTON, ATKINSON, GIGLIOTTI AND PRIORE, LLP, DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.